348 So. 2d 79 (1977)
STATE of Louisiana
v.
Michael K. STRAHAN.
No. 60311.
Supreme Court of Louisiana.
July 21, 1977.
Writ granted. The reasons assigned by the trial judge for his ruling are incorrect. After claiming his legal rights, a defendant may change his mind, waive his rights, and make a voluntary statement. See State v. Peevy, La., 321 So. 2d 324 (1975); State v. Law, 214 Kan. 643, 522 P.2d 320; Michigan v. Mosley, 423 U.S. 96, 96 S. Ct. 321, 46 L. Ed. 2d 313 (1975). Moreover, we do not interpret the affidavit, the sole basis for the ruling, as an immediate request for counsel. Hence, we reverse the ruling and remand the case to the trial court for reconsideration of the question of whether the statement was freely and voluntarily made after a waiver of Miranda rights based on all the evidence.
SUMMERS, J., concurs, on the sole basis that the ruling of the trial judge is erroneous and should be reversed.